PER CURIAM.
R.W. appeals the disposition order committing him to the Department of Juvenile Justice following his adjudication of delinquency for trespass in a conveyance as a lesser included offense of burglary of an unoccupied conveyance, grand theft of a motor vehicle, grand theft, and resisting an officer without violence. We affirm the adjudication and the ensuing disposition, but we reverse the written disposition order and remand to the juvenile court to correct it to accurately reflect the oral pronouncement.
Following the adjudicatory hearing, the trial court orally found that R.W. committed the offense of trespass in a conveyance, a second-degree misdemeanor. See § 810.08, Fla. Stat. (2016). However, the disposition order indicates that he was adjudicated delinquent of the offense of trespass on property other than a structure or a conveyance, a first-degree misdemeanor. See § 810.09(2)(a). Accordingly, we reverse the disposition order and remand for entry of an order that comports with the oral pronouncement.
*883Affirmed in part, reversed in part, and remanded.
LaROSE, C.J., and NORTHCUTT and KHOUZAM, JJ., Concur.